Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
Applicant's amendment filed on 06/03/2021 has been entered.  Claims 34, 38, and 39 have been amended.  Claim 37 has been cancelled.  Claim 41 has been added.  Claims 21-36 and 38-41 are still pending in this application, with claims 21 and 34 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  21, 23-26, 34-35, 38-39, and 41    is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2011/0293866 A1 to Specht et al. (hereinafter referred to as “Specht”), in view of United States Patent Application Pub. No. US 2008/0103448 A1 to Schorn (hereinafter referred to as “Schorn”).
Referring to claim 21, Specht discloses implantable medical device comprising: a metallic device container having a surface (e.g. Fig. 1, paragraphs [0039] disclose an implantable medical device with a metallic housing), the device container including an electronic module within the metallic device container (e.g. paragraph [0023] states that the housing encloses at least one electronic unit); a header core and a header shell disposed around the header core and attached to the device container forming an interface with at least a portion of the textured surface (e.g. paragraph [0026], [0031] discloses a header or connecting head that is connected with the housing via a joining agent). root mean square roughness is greater than 8 µm., which overlaps the claimed ranges. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the surface of the metallic container is treated to have its root mean square roughness at 8 µm or greater as taught by Schorn, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.  
Referring to claims 23 and 24, Specht further teaches the limitation wherein the header shell is a thermoset polymer, such as an epoxy (e.g. paragraph [0026] states that the header includes a silicone, epoxy resin, or a polyurethane). 
Referring to claims 25, Schorn states that the outer surface is treated so that the root mean square roughness is greater than 8 µm, which overlap the claimed range between 3.81 µm and 8.89 µm. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the surface of the metallic container is treated to have its root mean square roughness at 8 µm or greater as taught by Schorn, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.  
Referring to claim 26, Schorn disclose a technique for treating outer surface of metal to adjust its roughness. It would have been an obvious matter of design choice to modify the treatment so that the root mean square roughness would be between 3.30 µm and 3.81 µm, since the Applicant has not 
Referring to claim 34, Specht discloses a method of forming an implantable medical device, comprising: texturing an interface surface of an implantable medical device container to form a textured surface, the implantable medical device container including an electronic module within the implantable medical device container (e.g. Fig. 1, paragraphs [0039] disclose an implantable medical device with a metallic housing, paragraph [0023] states that the housing enclose at least one electronic unit); injecting a mixture of an epoxy resin and a hardener in a contained space to contact the interface surface of the implantable medical device container, and curing the mixture to form a header shell attached to the implantable device container at least at a portion of the interface surface (e.g. paragraphs [0016-0017] discloses a curable joining agent for connecting a housing to a header, paragraph [0026] discloses the header that can project from the housing and can be arranged fully or in part on the housing, that may contain epoxy resin). Specht states that the surface of the metallic housing is roughened, but failed to teach the limitation wherein a portion of the surface of the metallic device container includes a textured surface having an area root mean square value between 3.05 micrometers (µm) and 10.2 µm This limitation is taught by Schorn, as Schorn teaches a medical device (i.e. stylet) with treated outer surface. Referring to paragraph [0014], the outer surface 16 is treated so that its maximum profile peak height is greater than 30 micrometers (µm), its roughness average is greater than 5 µm, and its root mean square roughness is greater than 8 µm., which overlap the claimed ranges. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by  µm or greater as taught by Schorn, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.  
Referring to claim 35, Schorn further teaches the limitation wherein texturing the interface surface includes particle blasting (e.g. paragraphs [0014-0015] discloses the technique of bead blasting.  It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the surface of the metallic container is treated as taught by Schorn, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.  
Referring to claim 38, Schorn states that the outer surface is treated so that the root mean square roughness is greater than 8 µm, which overlap the claimed range between 3.81 µm and 8.89 µm. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the surface of the metallic container is treated to have its root mean square roughness at 8 µm or greater as taught by Schorn, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.  
Referring to claim 39, Schorn disclose a technique for treating outer surface of metal to adjust its roughness. It would have been an obvious matter of design choice to modify the treatment so that the root mean square roughness would be between 3.30 µm and 3.81 µm, since the Applicant has not disclosed that claimed roughness property solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with roughness property as taught by Schorn. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the surface of the metallic container is treated as taught 
Referring to claim 41, Specht discloses the method of claim 34, wherein the contained space further includes a header core, and a mixture of the epoxy resin and the hardener contacts the interface surface of the implantable medical device container and the header core (e.g. paragraphs [0016-0017] discloses a curable joining agent for connecting a housing to a header, paragraph [0026] discloses the header that can project from the housing and can be arranged fully or in part on the housing, that may contain epoxy resin). 
Claims 22, 29, 30, 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Schorn as applied to claims 21 and 34, further in view of United States Patent Application Pub. No. US 2005/0274772 A1 to Nelson et al. (hereinafter referred to as “Nelson”). 
Referring to claims 22, 29, and 36, Specht and Schorn disclose the implantable medical device of claim 21 and method of claim 34, but failed to teach the limitation wherein the textured surface are treated by a laser treatment including a number of substantially spherical particles. This limitation is taught by Nelson, which disclose a laser surface treatment. Referring to paragraphs [0015-0016], a laser treatment may be use to modify the surface roughness. The treatment can be used to selectively pattern a surface to attract particles in the solution to areas on which conductive traces are to be placed. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht and Schorn to use the laser surface treatment taught by Nelson, since such modification would be applying a known technique to a known device, yielding the predictable result of an alternative way for modifying the roughness of a surface that is more precise. 
Referring to claim 30, Nelson further teaches the limitation wherein the textured surface includes at least one pattern of ridges and troughs (paragraph [0017] states that the laser treatment may be used to form conductive traces, which may be considered as a pattern of ridges and troughs. It 
Referring to claim 40, Nelson further teaches the limitation wherein texturing the interface surface includes texturing the interface surface to form a first pattern and a second pattern, wherein the first pattern is different from the second pattern (e.g. paragraph [0022] states that the adjacent surface regions 14 and 16 can be treated to have different characteristic). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht and Schorn to use the laser surface treatment taught by Nelson, since such modification would be applying a known technique to a known device, yielding the predictable result of an alternative way for modifying the roughness of a surface that is more precise.
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Schorn as applied to claim 21, further in view of United States Patent Application Pub. No. US 2003/0069612 A1 to Zart et al. (hereinafter referred to as “Zart”). 
Referring to claim 27, Specht and Schorn disclose the implantable medical device of claim 21 and method of claim 34, but failed to teach the limitation wherein the header shell is an epoxy with a Shore D hardness between 80 and 90. This limitation is taught by Zart, which teaches an implantable medical device, with a header may be formed of thermoset plastic material such as epoxy with a hardness of between 50D and 90D Shore (e.g. paragraph [0008, 0030]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht to comprise header with the same hardness property as taught by Zart, since both inventions are taught to use similar materials (i.e. epoxy resin). 
Referring to claim 28, Specht, Schorn, and Zart discloses the implantable medical device of claim 27. As for the limitation requiring the volume fraction of resin to hardener in the epoxy to be approximately 2 to 1, the Examiner submits that such fraction is commonly used in the art and would be obvious for one with ordinary skills in the art to use such fraction to provide the predictable results of creating a workable epoxy. 
Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Schorn as applied to claim 21, further in view of United States Patent Application Pub. No. US 2012/0265272 A1 to Judkins (hereinafter referred to as “Judkins”). 
Referring to claims 31-33, Specht and Schorn discloses the implantable medical device of claim 21, but failed to discuss feature regarding the thickness of the metallic device container. Judkins discloses an implantable medical device having a metallic housing 110 and a header 120, wherein the device housing have an exemplary thickness of 12 millimeters (mm) (.e.g. Figs. 3A-3C, paragraph [0041]). This thickness would read on the required feature of claims 32, and 33 as they require the metallic device container to have a thickness between 6mm-16mm and 8mm-12mm respectively. Regarding the requirement of claim 31, the Examiner submits that  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the device housing 110 to be within the range of 14mm-16, since Judkins states that the dimension shown in Figs. 3A-3C is just and exemplary dimension, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (MPEP 2144.05). Regarding the limitation requiring the header shell to fail in the bulk in side load testing, the Examiner submits that a specific feature with respect to the manner in In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the dimension of the IMD housing to be in the same range as the IMD housing of Judkins, since both inventions are concerned with the same field of endeavor, namely IMDs for neuromodulation or cardiac rhythm management.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MINH DUC G PHAM/               Examiner, Art Unit 3792                                                                                                                                                                                         
/MALLIKA D FAIRCHILD/               Primary Examiner, Art Unit 3792